Cooper, J.,
delivered the opinion of the court.
The objection to the enforcement of the trust set up in the bill because the same was not made or manifested by writing is untenable. The money by which the debt due to Reid and Mathews was paid was the money of the complainant, though raised on the *288joint credit of himself and Armistead. From this fact a trust resulted in favor of the complainant by operation of law, and the statute of frauds has no application. Code of 1880, § 1296 ; Code of 1871, § 2896 ; Cameron v. Lewis, 54 Miss. 76; Taylor v. Mosely, 57 Miss. 544.
The defense interposed by Rogers that he is a bond fide purchaser for value without notice of the complainant’s rights is not supported by the evidence.
Aside from all the other circumstances shown, he is driven from this position by the isolated fact that at the time of'his purchase the lands were in the actual occupancy of the complainant by his tenant, Butler. Taylor v. Mosely, 57 Miss. 544; Notes to Basset v. Nosworthy, 2 Leading Cases in Equity 1.
Rogers knew under whom Butler held possession by the form of the accounts kept by him on the books of Fuller & Co., of which firm he .was a member, and he confessedly bought in recognition of the existence of this lease, for possession was only to be delivered to him at the expiration of the term.
There is nothing in the record indicating that Fuller was the agent of Bratton to make statements which would strip him of his equitable title to the land. If Rogers in good faithyelied upon such representations he ought, as against the complainant, to bear the consequences of his own folly. The extent of his right would be to hold Fuller liable for the false statement by which he was induced to invest in the property.
Nor is complainant estopped to deny the right of Armistead to sell the lands in 1878 by the fact that in 1877 he had authorized him to dispose of them at a certain fixed sum. The question is not what power Armistead had in 1877 but what he had in 1878; and in addition to this it is not shown that a sale on the terms of the one made would have been within his authority in 1877.

The decree is reversed and cause remanded.